WIGGINTON, Judge.
McDonald appeals from his sentence imposed under the sentencing guidelines. Based on the record before us, we find that appellant elected to be sentenced under the guidelines. Newsome v. State, 466 So.2d 411 (Fla. 2d DCA 1985); Jordan v. State, 460 So.2d 477 (Fla. 2d DCA 1984). However, we hold that the trial court improperly utilized two scoresheets in arriving at appellant’s sentence. Rule 3.701 d.l., Florida Rules of Criminal Procedure, explicitly states that only one scoresheet shall be prepared for each defendant covering all offenses pending before the court for sentencing. Vileta v. State, 454 So.2d 792 (Fla. 2d DCA 1984). Accordingly, the sentence is vacated and the cause remanded for resentencing under the guideline rules in effect at the time of imposition of the original sentence. Saunders v. State, 459 So.2d 1119 (Fla. 1st DCA 1984).
THOMPSON and NIMMONS, JJ., concur.